DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 has been considered. However, the terminal disclaim cannot overcome the rejection of claims 10-13 because the filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 10-13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 of prior U.S. Patent No. 10,637,000. This is a statutory double patenting rejection.
The instant application claimed limitations as claimed in claims 10-13 same as to that of claims 1-4 of the U.S. Patent No. 10,637,000. Regarding the instant claim 10, the preamble 
The instant application:
10. A display apparatus, comprising: a substrate; a display panel on the substrate; and a protective film protecting one of the substrate and the display panel, wherein the protective film comprises a first protective film and a second protective film, wherein the first protective film is disposed closer to the display panel than the second protective film, and wherein the first protective film includes a polymerizable compound having an adhesive strength that changes with energy irradiated onto the polymerizable compound. 
 

11. The display apparatus of claim 10, wherein the adhesive strength of the first protective film changes with ultraviolet light applied thereto.  

12. The display apparatus of claim 10, wherein the polymerizable compound includes a multi-functional monomer.  

13. The display apparatus of claim 10, wherein the protective film is configured to have an adhesive strength of 3.0 gf/inch to 12.5gf/inch after the energy is irradiated thereto.  

U.S. Patent No. 10,637,000:
1. An apparatus, comprising: a substrate; a display panel on the substrate; and a protective film protecting one of the substrate and the display panel, wherein the protective film includes a first protective film and a second protective film, wherein the first protective film is disposed closer to the display panel than the second protective film, and wherein the first protective film includes a polymerizable compound having an adhesive strength that changes with energy irradiated onto the polymerizable compound. 


2. The apparatus of claim 1, wherein the adhesive strength of the first protective film changes with ultraviolet light applied thereto. 


3. The apparatus of claim 1, wherein the polymerizable compound includes a multi-functional monomer. 

4. The apparatus of claim 1, wherein the first protective film is configured to have an adhesive strength of 3.0 gf/inch to 12.5 gf/inch after the energy is irradiated thereto. 



Allowable Subject Matter
Claims 1-9 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 2-9 are also allowed as being directly or indirectly dependent of the allowed independent base claim.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive.  
In response to Applicant’s argument that the rejection has been overcome by filing of the terminal disclaimer, it is respectfully submitted that the terminal disclaim cannot overcome the rejection of claims 10-13 because the filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
February 10, 2021